Detailed Action
	The communications received 06/28/2022 have been filed and considered by the Examiner. Claims 1-12 are pending and 10-12 withdrawn as pertaining to the non-elected invention. 

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending application 16/625,927 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending application 16/624,957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al (US 2014/0234165) hereinafter GLA (already of record) in view of Yamaguchi et al (US 2016/0237617) hereinafter YAMA (already of record) and Yano et al (US 2009/0264036) hereinafter YANO (already of record).

GLA teaches a method of manufacturing pulp fibers for cellulose nanofiberization (as a waste material processing method which processes diapers which are a species of hygiene product it is understood that the resultant recycled diaper cellulose contents could be used for nanofiberization, especially as it is separated from constituents that are best released into sewer lines) [Abstract; 0015,0020] from pulp fibers of used hygiene products (diapers) [Abstract; 0015], comprising steps of: 
a preparation step of preparing a treatment tank (a process tank) [Fig. 2 #12; 0076] which includes: 
a liquid mixture supply port (pipe which supplies slurry) [Fig. 2 #24; 0066-67], and a treatment liquid discharge port (circulation loop and side stream diffuser ozone injection which are both substantially below under the pipe) [Fig. 2 #25; Fig. 3; 0083] and an ozone containing gas supply port that are arranged below the liquid mixture supply port,
a liquid mixture supply step of supplying a liquid mixture which includes super absorbent polymers and the pulp fibers that derive from the used hygiene products and water (the recirculation loop), from the liquid mixture supply port to the treatment tank [Fig. 2 #22, 24-25, 30; 0065-67], 
an ozone containing gas supply step of supplying ozone containing gas from the ozone containing gas supply port to a treatment liquid in the treatment tank (it is understood that the side stream diffuser ozone injection would also be attached to the overall ozone system and would inject ozone at that location along with ozone being capable of being supplied as a gas) [Fig. 3; 0016; 0077], 
a pulp fibers for cellulose nanofiberization formation step of forming the pulp fibers for cellulose nanofiberization from the pulp fibers while dissolving at least a portion of the super absorbent polymers in the treatment liquid, by, in the treatment tank, raising the ozone containing gas (as the gas is understood to bubble to the top of a given vessel, especially given that there is need for an ozone vent [Fig. 2 #42; 0079]) while lowering the super absorbent polymers and the pulp fibers (through the recirculation loop) so as to make the ozone containing gas come into contact with the super absorbent polymers and the pulp fibers [0064-67; 0082], and 
a treatment liquid discharge step of discharging the treatment liquid which includes the pulp fibers for cellulose nanofiberization from the treatment liquid discharge port (to the process out, the process liquid is discharged, it is understood that there is nothing preventing the trash from being further used for nanofiberization especially as it can be trash based on diapers which would have cellulose content) [Fig. 2-3; 0071-72], 
GLA further teaches the benefits against tossing waste into landfill and a desire to decrease such usage in the process of its invention [0014] but does not teach wherein the pulp fibers for cellulose nanofiberization have a lignin content ratio of 0.1 mass % or less nor does it explicitly teach performing nanofiberization.
While it is the Examiner’s understanding that the contact with ozone, macing, and separation that a pulp would be produced from diapers [GLA: 0051; 0064-67; 0071-72] should the Applicant disagree, 
YAMA teaches the recycling/processing of waste material (as used hygiene products which include diapers) [Abstract] which result in the production of a pulp fiber and super absorbent polymers (SAP) [Abstract]. In YAMA the pulp fiber is separated in a manner that reduces the ash content and is used to make other products (by being reusable for sanitary goods) [Abstract; 0010]. YAMA like GLA is also based on the utilization of ozone [0066].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the separation technique of YAMA in the separation step of GLA and to have recycled the used hygiene products of YAMA which contain both super absorbent polymers and pulp fiber to create a pulp fiber with low ash that can be used in the production of other products. As GLA is particularly concerned with the reduction of landfill, it would especially appreciate producing a recyclable product from the used hygiene products of YAMA in which less of the solid wastes content would be sent to the landfill (and instead would be used to create another product). As GLA and YAMA are both pertaining to the art of recycling/repurposing waste especially that of hygiene products (i.e. diapers) one of ordinary skill in the art would have expected success in the combination. 

YANO teaches a method of employing a pulp fiber (wood flour is understood to be wood pulp) to produce a cellulose nanofiber product [Abstract; 0111]. This use of the pulp fiber results in the creation of a fiber-reinforced composite with high heat resistance, flat, and smoothness [Abstract]. YANO additionally teaches that it is important to remove sufficient lignin in order to improve heat resistance and prevent color change [0021].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have nanofiberized/made the pulp of GLA/YAMA nanofiberizable as taught by YANO in order to create an end product with high heat resistance, flatness, and smoothness. GLA/YAMA would appreciate this use as this would further aid in keeping the pulp fiber from ending up in a landfill as instead it would be repurposed into an end product (a reinforced composite). Additionally, the ordinary artisan would recognize GLA/YAMA being capable of producing the fibers needed by YANO as GLA/YAMA teach the capability of rendering the solid particles sufficiently small enough (i.e. to produce something to the size of wood flour) [GLA: 0066-67]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to the lignin content ratio of 0.1 mass% or less as YANO teaches that reduced lignin improves heat resistance and prevents color change in the resultant product.

As for claim 2, GLA/YAMA/YANO teach claim 1 and the Examiner notes that the resultant pulp fiber has a similar composition as claimed by applicant, (i.e. the reduced lignin content and being a pulp fiber produced via the method of claim 1) which would result in the claimed property (a beating degree reduction speed). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fiber product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

As for claim 4, GLA/YAMA/YANO teach claim 1 and YAMA further teaches that in order to separate more effectively the pulp fibers and SAP are subjected to a citric acid treatment which can occur simultaneously with disinfection [0071-72] and which aids in the removal of other impurities such as metals and thereby further reducing ash [0078].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the treatment liquid be acidic through a citric acid treatment as taught by YAMA as a means of further reducing ash. As this acidic treatment is compatible with ozone sterilizing treatment one of ordinary skill in the art would have expected success. 

As for claim 5, GLA/YAMA/YANO teach claim 1 and as applied to claim 4 would comprise a treatment by an acid which would substantially serve as an ‘inactivation step’. As the liquid mixture supplying step occurs repeatedly throughout the treatment (via the recirculating step of GLA) [GLA: 0067] it is understood that the acid treatment step would occur before the liquid mixture supply step. 

As for claim 6, GLA/YAMA/YANO teach claim 5 and YAMA further teaches that the acid can form a complex with metal ions which the Examiner understands would include any metal ions in an excrement [0078].

As for claim 7, GLA/YAMA/YANO teach claim 1 and YAMA further teaches that the reduction of ash for a product (such as to be reusable in a sanitary napkin) would have an ash content of no greater than 0.65% [0135].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have rendered the ash content to 0.65% or lower in order to allow for the pulp to be reutilized in a product. 

As for claim 8, GLA/YAMA/YANO teach claim 1 it is understood that during both liquid mixture supply and liquid mixture discharge that each has its own respective flow rates. In addition, the Examiner notes that GLA further teaches that the slurry is re-circulated through the discharge and intake depending on whether the debris particles are of a sufficiently small size and where intake can be slow [0067; 0069]. 

As for claim 9, GLA/YAMA/YANO teach claim 1 and YANO further teaches nanofiberization of the resultant pulp fibers (refined via fibrillation, seen to be especially feasible as the pulp fibers produced by GLA/YAMA/YANO have reduced lignin) [YANO: 0022; 0030].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al (US 2014/0234165) hereinafter GLA (already of record) in view of Yano et al (US 2009/0264036) hereinafter YANO (already of record) and Yamaguchi et al (US 2016/0237617) hereinafter YAMA (already of record) as applied to claim 1 and further in view of Kitagawa et al (US 2007/0227979) hereinafter KITA (already of record).
As for claim 3, GLA/YANO/YAMA teach claim 1 but do not teach microbubbles nor nanobubbles.
KITA teaches ozone used in a pulp treatment process (to treat black liquor) in which ozone is supplied as microbubbles to the cellulose containing portion (such as hemi-cellulose found in the ‘clean water’) [Abstract; 0008-11]. The use of micro bubbles reduces energy requirements [0020].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied the ozone of GLA/YANO/YAMA as the micro bubbles taught by KITA as this would have reduced the energy requirements of the process. 

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that as GLA is related to a waste processing method and that processed waste is deposited in landfills that GLA is not relevant to the invention, especially as the invention focuses on recycling which would suggest that GLA teaches away from the invention. 
Respectfully, the Examiner disagrees. GLA although teaching a system for processing waste, teaches towards the reduction of using landfills [0004] and additionally intends to reduce the solids waste [0010] as well as considers the recycling of materials in the process especially when ozone is employed [0105]. For this reason, GLA actively teaches towards recycling and therefore does not teach away from the combination with YANO/YAMA and does not teach away from the invention. 
Applicant argues on pg. 6-7 that since ozone is used for sterilization purposes in the prior art of record that it would not achieve the feature of “while dissolving at least a portion of the super absorbent polymers in the treatment liquid”. 
Respectfully, the Examiner disagrees. As the claim merely requires that the ozone is contacted with the substrate to achieve “at least a portion” of SAP to be dissolved, it is understood that merely contacting with ozone can achieve this limitation especially as a concentration of ozone and/or SAP amount removed is not claimed. 
The terminal disclaimers have overcome the double patenting rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748